DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21, 37, does the aerial vehicle experience zero superpressure? 
Does the weather data satisfies a predetermined criterion?
Does the aerial vehicle regain superpressure after experiencing zero superpressure?
It is unclear because the statement “whether” used throughout the claims make it uncertain whether the action is performed or not as it is not a positive recitation.
Claims 22-36 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter

Claims 21, 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The prior art fails to disclose a method for controlling an aerial vehicle comprising: receiving weather data from one or both of a data source and a sensor; determining whether the weather data satisfies a predetermined criterion; determining whether the aerial vehicle is expected to experience zero superpressure after determining that the weather data satisfies the predetermined criterion; determining whether the aerial vehicle is expected to regain superpressure after experiencing zero superpressure; and sending a command to the aerial vehicle, wherein superpressure comprises a pressure in a balloon envelope that is greater than an ambient pressure.
A non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause a computing device to implement a method for controlling an aerial vehicle, the method comprising: receiving weather data from one or both of a data source and a sensor; determining whether the weather data satisfies a predetermined criterion; determining whether the aerial vehicle is expected to experience zero superpressure after determining that the weather data satisfies the predetermined criterion; determining whether the aerial vehicle is expected to regain superpressure after experiencing zero superpressure; and sending a command to the aerial vehicle, wherein superpressure comprises a pressure in a balloon envelope that is greater than an ambient pressure.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Candido et al. (U.S. Patent No. 10437259) disclose systems and methods for controlling aerial vehicles and an exemplary method may include receiving data indicating a location and an altitude of the aerial vehicle, receiving data indicating a destination of the aerial vehicle, determining a vector from the location of the aerial vehicle to the destination of the aerial vehicle, receiving prevailing wind pattern data regarding winds at the location and altitude of the aerial vehicle, planning a path for the aerial vehicle to move along the vector based on the prevailing wind pattern data, and causing the aerial vehicle to adjust the altitude of the aerial vehicle based on the prevailing wind pattern data and the planned path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661